Citation Nr: 0707028	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-16 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to adenocarninoma of the colon, to include as 
secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The veteran had active service from September 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for adenocarninoma of 
the colon (colon cancer) as secondary to herbicide exposure.  

In December 2006, a video conference hearing was held before 
T. Stephen Eckerman, who is the Acting Veterans Law Judge 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to 
herbicides.

2.  The veteran does not have adenocarncinoma of the colon 
due to any incident or event in active military service.  


CONCLUSION OF LAW

Adenocarninoma of the colon was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred as a 
result of service, to include as due to exposure to 
herbicides during military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran asserts that his adenocarcinoma of the colon is 
due to his service, to include as due exposure to herbicides 
during service in Vietnam.  

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service incurrence of a malignant 
tumor may be presumed if manifested to a compensable degree 
within one year of service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted on the 
basis of a post-service initial diagnosis of a disease, when 
"all of the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
See 38 C.F.R. § 3.303(d).  

The law provides a presumption of service connection for 
certain diseases which become manifest after separation from 
service in veterans who served in the Republic of Vietnam 
during the period from January 9, 1962, and ending on May 7, 
1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  In this case, the veteran is shown to 
have qualifying service in Vietnam for the presumption of 
exposure to herbicides.  The veteran's report of discharge 
(DD Form 214) indicates he served in the Republic of Vietnam 
from March to September 1969 and that he was awarded the 
Vietnam Service Medal.  Therefore, the veteran is presumed to 
have been exposed to herbicides.  

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  If a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of service connection for adenocarcinoma of the colon.  
Initially, the Board notes adenocarcinoma of the colon is not 
a disease subject to presumptive service connection under the 
provisions related to exposure to Agent Orange, or any other 
herbicide.  See 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, 
service connection on a presumptive basis, based on exposure 
to Agent Orange, is not warranted, and in order to grant 
service connection in this case, there must be competent 
medical evidence relating the veteran's current diagnosis of 
adenocarcinoma of the colon to his service, or in-service 
herbicide exposure.  Combee.  

In support of his claim, the veteran states that, although 
adenocarcinoma of the colon is not one of the diseases 
subject to presumptive service connection, service connection 
is warranted because the area of his colon affected by the 
cancer is located near his prostate.  In this regard, the 
Board notes prostate cancer is one of the diseases subject to 
presumptive service connection on the basis of herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  Although the colon and 
prostate are located near each other, there is no medical 
evidence of record showing the veteran has prostate cancer.  
See e.g., reports from Saint Alphonsus Regional Medical 
Center, dated in 2002 (noting inter alia that the veteran was 
diagnosed with, and operated on, for adenocarcinoma of the 
colon).  The Board has carefully reviewed the medical 
evidence of record and finds there is no competent medical 
evidence or opinion of record suggesting a direct causal link 
between the veteran's adenocarcinoma of the colon and his in-
service herbicide exposure.  Combee.  Accordingly, service 
connection for adenocarcinoma of the colon as due to 
herbicide exposure is not warranted.  

With regard to the possibility of service connection on a 
direct basis, the veteran's service medical records do not 
show any complaints, treatment, or findings related to 
adenocarcinoma of the colon.  The veteran testified at the 
December 2006 video conference hearing that he had bowel 
troubles during service, and the Board notes a June 1970 
"report of medical history" shows that he indicated that he 
had "stomach, liver, or intestinal trouble."  However, the 
veteran listed those same symptoms in his pre-enlistment 
"report of medical history" dated in June 1968, and his 
abdomen and viscera were clinically evaluated as normal in 
both his enlistment and separation examination reports.  

The post-service medical evidence shows that the veteran was 
diagnosed with colitis (inflammation of the colon) two years 
after he was separated from service.  Specifically, an August 
1972 VA examination report shows that the veteran was found 
to have mild spasticity of the sigmoid and some mucus 
patches.  A barium enema revealed no polyps or masses in his 
colon or terminal ileum (small intestine).  The diagnosis was 
mild colitis but the cause was undetermined.  The next 
medical evidence of colon symptoms is dated about 28 years 
later, in April 2000, when he complained of blood in his 
stool and abdominal pain.  See reports from St. Luke's 
Regional Medical Center, dated in 2000.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptoms, and weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
summary, there is no competent medical evidence of record 
showing a causal relationship between the veteran's 
adenocarcinoma of the colon and his service.  As a final 
matter, as the veteran's adenocarcinoma of the colon is first 
shown in 2002, and as there is no medical evidence to show 
that a tumor of the colon was manifest to a compensable 
degree within one year of separation from service, 
presumptive service connection under 38 C.F.R. §§ 3.307, 
3.309 is not warranted.  

In reaching this decision, the Board has considered the 
veteran's oral and written testimony submitted in support of 
his arguments that he has adenocarcinoma of the colon that 
should be service connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim for 
service connection for adenocarcinoma of the colon must be 
denied.

Based on the foregoing, the Board finds the veteran is not 
entitled to service connection for adenocarcinoma of the 
colon, to include as secondary to herbicide exposure, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 1 
Vet. App. at 55.  


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in January 2004, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claim.  The RO's letter 
informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claim.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  The VCAA letter was mailed to the 
appellant prior to the initial RO adjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was afforded sufficient notice in 
March 2006.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In addition, no further notice is 
needed as to any disability rating or effective date matters.  
Since the claim has been denied, any question as to the 
disability ratings or the appropriate effective dates to be 
assigned is rendered moot.  VA is not required, therefore, to 
provide this notice.  Id.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim. The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA and 
non-VA medical reports.  The veteran has been afforded VA 
examinations for the disability in issue.  Although the 
veteran has not been afforded a VA examination, and an 
etiological opinion has not been obtained, the Board finds 
that the evidence, discussed supra, warrants the conclusion 
that a remand for an examination and/or etiological opinion 
is not necessary to decide the claim.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2006); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Specifically, the veteran 
is not shown to have received treatment for, or a diagnosis 
of, the claimed condition during service, the claimed 
condition is first shown about 29 years after separation from 
service, and the claims files do not currently contain 
competent evidence showing that the claimed condition is 
related to his service, to include as due to Agent Orange 
exposure.  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for adenocarninoma of the colon is denied.  


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


